Citation Nr: 1545060	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation higher than 40 percent for residuals of a neck injury resulting in spasmodic torticollis and cervical dystonia.

2. Entitlement to service connection for mixed sensory-motor peripheral neuropathy, bilateral lower extremities, claimed as loss of use of bilateral lower extremities, including as secondary to service-connected neck injury.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as anxiety and dementia.

4. Entitlement to special monthly compensation (SMC) based on the requirement of aid and attendance or housebound status. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from July 1949 to September 1952.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Notwithstanding RO action undertaken during pendency of the appeal, whether to reopen service connection for psychiatric disability is within the Board's discretion, and therefore the issue has been characterized as such on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Previously the Veteran was represented by an attorney. However, that the attorney        is no longer officially accredited to provide representation and the Board by September 2015 letter notified the Veteran of this and of the opportunity to designate a new representative.  No response was received, thus the Board will proceed to review this case without claimant representation.  Additionally, it has been clarified by  March 2015 notification directly from the Veteran that he no longer wants a hearing before a Veterans Law Judge (VLJ), thereby withdrawing a Travel Board hearing request.  See 38 C.F.R. § 20.704(e) (2015).  

The reopened claim for service connection for PTSD and other psychiatric disability, along with remaining issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By August 2002 rating decision the RO denied the Veteran's original claim for entitlement to service connection for PTSD.   The operative basis for denial of service connection for PTSD was absence of confirmed clinical diagnosis of the same condition, on VA Compensation and Pension examination.  The Veteran filed a timely Notice of Disagreement (NOD), but did not respond to the RO issued Statement of the Case (SOC).  Consequently, the decision was not timely appealed.   
  
2. Since then, additional evidence has been provided regarding an unestablished fact necessary to substantiate service connection for PTSD, by April 2011 private psychologist report establishing a clinical diagnosis of PTSD.  Therefore, the claim of service connection for PTSD is reopened, and thereafter reasonably construing the Veteran's claim to include additional averred psychiatric disability of anxiety disorder and/or dementia. 


CONCLUSIONS OF LAW

1. The August 2002 RO rating decision denying service connection for PTSD and dysthymic disorder is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).

2. New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.                       38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  See also, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD (also claimed as anxiety and dementia) is reopened.





REMAND

On the reopened claim for service connection for psychiatric disability, de novo reconsideration is necessary, along with VA examination again to determine whether the recently provided diagnosis of PTSD is linked to a verified stressor.  

Proper measures should be undertaken to obtain the Veteran's records of disability benefits once awarded by the Social Security Administration.  See Murincsak v. Derwinski, 2 Vet. app. 363 (1992).  

There is likewise additional evidence obtained since certification of this case to            the Board, for which issuance of a Supplemental Statement of the Case (SSOC)                is warranted.  See 38 C.F.R. § 19.31 (2015).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination.  Then associate           all documents received with the Veterans Benefits Management System (VBMS) claims file.

2. Then schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm that a present clinical diagnosis of PTSD is applicable, particularly, taking into consideration that diagnosis of that condition was earlier given by private psychological evaluation of April 2011.  Provided a PTSD diagnosis is confirmed, then further opine whether PTSD at least as likely as not (50 percent or greater probability) is etiologically related to those identified in-service stressors associated with participation in combat, and associated with fear of hostile military activity (as defined under 38 C.F.R. 3.304(f)(3)).  This includes the previously identified stressor from during service in Korea of having come under enemy fire and then falling and sustaining injury to the neck and jaw. 

An opinion is further requested as to whether any other current diagnosed mental health disorder, including previously noted anxiety and cognitive disorder/psychosis, itself at least as likely as not was incurred in or are otherwise etiologically related to active military service.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Thereafter, readjudicate the claims on appeal, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


